     Case 2:21-cv-01533-KJM-DMC Document 16 Filed 09/07/21 Page 1 of 5


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   AQUALLIANCE; CALIFORNIA                  No. 2:21-cv-01533 KJM DMC
     SPORTFISHING PROTECTION
13   ALLIANCE; and CALIFORNIA WATER
     IMPACT NETWORK,
14                                            ORDER DENYING MOTION FOR
                   Plaintiffs,                TEMPORARY RESTRAINING ORDER
15                                            AND SETTING HEARING ON MOTION
          v.                                  FOR PRELIMINARY INJUNCTION
16
     THE UNITED STATES BUREAU OF
17   RECLAMATION; U.S. DEPARTMENT OF
     THE INTERIOR; DEB HAALAND, in
18   her official capacity; and DOES
     1 – 100,
19
                   Defendants.
20
21

22                                 ----oo0oo----

23              Plaintiffs have moved for a temporary restraining order

24   and/or a preliminary injunction barring defendants from

25   continuing with a groundwater extraction project in the

26   Sacramento River Valley, including providing any funds or

27

28
                                          1
     Case 2:21-cv-01533-KJM-DMC Document 16 Filed 09/07/21 Page 2 of 5


1    approving any groundwater pumping.1       (Docket No. 6.)     A hearing

2    on the request for a temporary restraining order was held before

3    the undersigned, acting as the duty judge, on September 7, 2021.

4               “The purpose of a temporary restraining order is to

5    preserve the status quo pending the complete briefing and

6    thorough consideration contemplated by full proceedings pursuant

7    to a preliminary injunction.”      Occupy Sacramento v. City of

8    Sacramento, No. 2:11-CV-02873-MCE, 2011 WL 5374748, at *3 (E.D.

9    Cal. Nov. 4, 2011) (citing Granny Goose Foods, Inc. v. Teamsters,

10   415 U.S. 423, 438–39 (1974) (temporary restraining orders “should

11   be restricted to serving their underlying purpose of preserving

12   the status quo and preventing irreparable harm just so long as is

13   necessary to hold a hearing, and no longer”); Reno Air Racing

14   Ass’n., v. McCord, 452 F.3d 1126, 1131 (9th Cir. 2006); Dunn v.

15   Cate, 2010 WL 1558562, at *1 (E.D. Cal. 2010)).

16              Injunctive relief is “an extraordinary and drastic

17   remedy, one that should not be granted unless the movant, by a

18   clear showing, carries the burden of persuasion.”          Mazurek v.

19   Armstrong, 520 U.S. 968, 972 (1997) (per curiam).          In order to

20   obtain a temporary restraining order or preliminary injunction,
21   the moving party must establish (1) it is likely to succeed on

22   the merits, (2) it is likely to suffer irreparable harm in the

23   absence of preliminary relief, (3) the balance of equities tips

24   in its favor, and (4) an injunction is in the public interest.

25   Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20-21 (2008);

26        1    Plaintiffs’ complaint (Docket No. 1), filed on August
27   26, 2021, challenges the Bureau of Reclamation’s August 4, 2021
     Finding of No Significant Impact after an environmental review.
28   The motion was filed on September 1, 2021.
                                     2
     Case 2:21-cv-01533-KJM-DMC Document 16 Filed 09/07/21 Page 3 of 5


1    Humane Society of the U.S. v. Gutierrez, 558 F.3d 896, 896 (9th

2    Cir. 2009); Credit Bureau Connection, Inc. v. Pardini, 726 F.

3    Supp. 2d 1107, 1132 (E.D. Cal. 2010) (standards for temporary

4    restraining orders and preliminary injunctions are the same).

5               “Under Winter, plaintiffs must establish that

6    irreparable harm is likely, not just possible, in order to obtain

7    a preliminary injunction.”      All. for the Wild Rockies v.

8    Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (emphasis in

9    original).    The irreparable harm claimed here is that absent

10   injunctive relief, the Bureau of Reclamation will approve and

11   provide funding for groundwater pumping in the Sacramento River

12   Valley, leading to, among other things, damage to property from

13   land subsidence and aquifer depletion and harm to threated or

14   endangered species.     Assuming that these predicted effects

15   constitute irreparable harm, plaintiffs still must demonstrate

16   that the injury is immediately threatened.        See Caribbean Marine

17   Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988)

18   (citation omitted).     Plaintiffs have not carried this burden.

19              As explained by the government, the groundwater pumping

20   project seeks to incentivize groundwater pumping over obtaining
21   water from Shasta Basin reservoirs, though the Bureau “has just

22   received funding for the program and is only in the initial

23   stages of contacting water users about participation in this

24   program,” and “has not entered into any contracts under this

25   program and no payments have been made.”        (Docket No. 8 at 2.)

26   Further, the Bureau represents that “it will not enter into any
27   contracts prior to September 9, 2021” and states that “it is

28   unlikely that any contracts will be in place for the next two to
                                          3
     Case 2:21-cv-01533-KJM-DMC Document 16 Filed 09/07/21 Page 4 of 5


1    three weeks.”    (Id.)

2               Plaintiffs have not shown that any irreparable harm

3    would occur before the court can conduct a full hearing on

4    plaintiffs’ request for a preliminary injunction and review full

5    briefing from the parties.2      The court has no evidence that

6    pumping would immediately occur without injunctive relief or that

7    even if it did occur, irreparable harm to property or threatened

8    species would occur in the brief period of time between now and a

9    hearing on the request for a preliminary injunction, especially

10   given the parties’ agreement to a hearing on the request for a

11   preliminary injunction later this week.3        Moreover, plaintiffs

12   conceded at the hearing that water users may pump groundwater

13   without the Bureau’s approval or any incentive payments, which

14   makes it difficult, if not impossible, for the court to assess

15   the immediate environmental impact of the Bureau’s program absent

16   a temporary restraining order.

17              IT IS THEREFORE ORDERED that plaintiffs’ motion for a

18   temporary restraining order be, and the same hereby is, DENIED.

19   Plaintiffs’ motion for a preliminary injunction is hereby set for

20   hearing, pursuant to the agreement of the parties, on Thursday,
21   September 9, 2021 at 10:00 a.m. via Zoom video conference before

22   the undersigned judge.4     The courtroom deputy clerk will email

23
          2    The court notes that defendants’ full brief was filed
24   yesterday afternoon. (See Docket No. 14.)
25        3    The court expresses no opinion as to whether plaintiffs
26   have met their burden of showing that the other factors for
     preliminary injunctive relief have been met.
27
          4    Pursuant to the discussion at the hearing on the
28   request for a temporary restraining order, the parties have
                                     4
     Case 2:21-cv-01533-KJM-DMC Document 16 Filed 09/07/21 Page 5 of 5


1    counsel with the Zoom login information.

2    Dated:   September 7, 2021

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27   agreed to rely on the papers already submitted and do not request
     to submit supplemental briefing before the September 9, 2021
28   hearing.
                                     5
